Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/13/2021.  Claims 1-19 are pending.  Applicant’s arguments have been considered.  Claims 1-19 are finally rejected for reasons necessitated by applicant’s amendment.  

Priority
Acknowledgement has been made of applicant' s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 4/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-14, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seon (KR 10-2010-0060363) in view of Dahn (US 2011/0049418).
Regarding claim 1, a positive electrode plate of a power battery, comprising a positive current collector and a positive active material layer formed on the positive current collector.  
Regarding claim 2, a weigh content of lithium iron phosphate in the positive active material is 5%-95% (page 8, paragraph 6 of translation).
Regarding claim 3, a weigh content of lithium iron phosphate in the positive active material is 50%~90% (page 8, paragraph 6 of translation).

Regarding claim 5, the positive active material layer comprises a conductive agent and a binder (page 6, paragraph 5; page 9, paragraph 10 of translation).
Regarding claim 8, the conductive agent is selected from a group consisting of acetylene black, flake graphite and conductive carbon black (page 9, paragraph 10 of translation).
Regarding claim 9, the binder is polyvinylidene fluoride (page 6, paragraph 5 of translation).
Regarding claim 10, a power battery, comprising:
a battery case; and
a positive electrode plate, a negative electrode plate, a separator, and an electrolyte housed in the battery case;
wherein the positive electrode plate comprises a positive current collector and a positive active material layer formed on the positive current collector. 
Regarding claim 11, a weigh content of lithium iron phosphate in the positive active material is 5%-95% (page 8, paragraph 6 of translation).
Regarding claim 12, a weigh content of lithium iron phosphate in the positive active material is 50%~90% (page 8, paragraph 6 of translation).
Regarding claim 13, a weigh content of the positive active material in the positive active material layer is 85%~98% (page 8, paragraph 6 of translation).
Regarding claim 14, the positive active material layer comprises a conductive agent and a binder (page 6, paragraph 5; page 9, paragraph 10 of translation).

Regarding claim 18, the binder is polyvinylidene fluoride (page 6, paragraph 5 of translation).
Regarding claims 1, 10, Seon discloses wherein the positive active material layer contains a mixture of lithium iron phosphate and FeF3 (page 8, formula 7; page 5, paragraph 7 of translation), but does not disclose a mixture of lithium iron phosphate and LiFe2F6, or a mixture of lithium iron phosphate, FeF3 and LiFe2F6.  Dahn teaches a positive active material comprising LiFe2F6.  The active material having  Li and Fe and F composition in a battery provides a relatively high specific capacity.  It also may provide for a cathode with desirable thermal stability [0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add LiFe2F6 to the battery of Seon, as taught by Dahn, for the benefit of having good specific capacity.



Claims 6, 7, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seon (KR 10-2010-0060363) in view of Dahn (US 2011/0049418).
Regarding claims 6, 15, a weight content of the conductive agent in the positive active material layer is 1%-5%, Seon discloses a conductive material in the battery (page 9 of translation).  It would have been obvious to one of ordinary skill in the art at 
Regarding claims 7, 16, a weight content of the binder in the positive active material layer is 1%-10%, Seon discloses a binder in the battery (page 6 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the binder depending on the desired binding of the positive electrode.  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Seon (KR 10-2010-0060363).
Regarding claim 19, Seon does not disclose nor suggest “the negative electrode plate comprises a layer of lithium powder on a surface thereof, the lithium powder is capable of providing lithium source for FeF3 and/or LiFe2F6 in the positive electrode plate, and a mass ratio of lithium powder to (FeF3+LiFe2F6) is more than 1.” (emphasis added)

Response to Arguments
Arguments filed 4/13/2021 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724